Citation Nr: 0422614	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  97-30 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of 
laceration of the right deltoid, muscle group III (major), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In June 1999 and July 2003, the Board remanded the case to 
the RO for additional development.  The requested development 
having been completed, the claims file has been transferred 
to the Board.  


FINDING OF FACT

The residuals of laceration of the right deltoid, muscle 
group III (major), are productive of not more than moderate 
impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for residuals of laceration of the right 
deltoid, muscle group III (major), have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.73, Diagnostic Code 5302 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his disability.  The discussions in 
the rating decisions, statement of the case, supplemental 
statements of the case, and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in letters from the RO dated in May 2002 and 
December 2003, the appellant was effectively furnished notice 
of the types of evidence necessary to substantiate his claim 
as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Upon consideration of the foregoing, the Board finds 
that proper VCAA notice was furnished to the appellant in a 
timely manner.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
available service medical records, VA outpatient and 
hospitalization records, private medical records, and 
correspondence from and on behalf of the appellant.  As the 
record reflects that the veteran has been afforded multiple 
VA examinations, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds that no further action 
is necessary to assist the veteran with this claim.

The Board acknowledges that, in the July 2004 Written Brief 
Presentation, it is argued on behalf of the appellant that VA 
has not met the requirements of the duty to notify and the 
duty to assist; however, upon consideration of the foregoing, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant with respect to his 
increased evaluation claim.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of the veteran's appeal, the regulations 
regarding the evaluation of muscle disabilities were amended 
effective as of July 3, 1997.  62 Fed. Reg. 30235 (June 3, 
1997).  The veteran was notified of these changes in the 
schedular criteria by supplemental statement of the case 
dated in October 1997.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant should be applied unless provided otherwise 
by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  Accordingly, the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  VAOPGCPREC 3-00.  

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the evidence 
shows that the veteran is right handed.

The RO has rated the residuals of laceration of the right 
deltoid (major), in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5303.  The schedular criteria for Diagnostic 
Code 5303 underwent no substantive change in the 1997 
revisions.  It is applicable to Muscle Group III, the 
intrinsic muscles of shoulder girdle, i.e., the pectoralis 
major I (clavicular) and the deltoid.  Such muscles control 
elevation and abduction of arm to the level of the shoulder; 
and act with the pectoralis major II (costosternal) and 
latissmus dorsi and teres major in controlling the forward 
and backward swing of arm.  A noncompensable rating is 
warranted for slight impairment of the major or minor 
shoulder.  A 20 percent rating is warranted for moderate 
impairment of the major or minor shoulder.  A 30 percent 
rating is warranted for moderately severe impairment of the 
major shoulder, while a 20 percent rating is warranted for 
moderately severe impairment of the minor shoulder.  

In evaluating muscle injuries from gunshot wounds or other 
trauma, consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56.  Such factors, 
however, are only guidelines which are to be considered with 
all evidence in the individual case.  Robertson v. Brown, 5 
Vet. App. 70 (1993).  

The revised version of 38 C.F.R. § 4.56 eliminates the 
requirement for evidence of unemployability, if present, 
which was used to show that the residuals of the veteran's 
muscle injury were productive of moderately severe or severe 
impairment.  38 C.F.R. § 4.56(c) (now 38 C.F.R. 
§ 4.56(d)(3)(ii)).  The new regulations also eliminate the 
requirement that the objective findings associated with 
moderately severe muscle injury include a large entry wound 
scar.  38 C.F.R. § 4.56(c) (now 38 C.F.R. § 4.56(d)(3)(iii)).  
Otherwise the old and new provisions of 38 C.F.R. § 4.56 are 
essentially the same, and any changes are non substantive. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries rated in accordance with the criteria in Diagnostic 
Codes 5301 through 5323 are classified under various degrees 
of impairment such as slight, moderate, or moderately severe.  
In determining the level of impairment, the following 
criteria are for consideration in this appeal: 

(2)  Moderate disability of muscles is manifested by the 
following:

(i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)  History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle injury as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting of particular 
functions controlled by the injured muscles.

(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.

(3)  Moderately severe disability of muscles is manifested 
by:

(i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

38 C.F.R. § 4.56(d) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

Service medical records reflect that, on September 20, 1974, 
the veteran was involved in an altercation and was cut with a 
box cutter in the area of the right shoulder.  It is noted 
that the veteran had arterial bleeding by history; however, 
no arterial bleeding was discerned on examination.  Modest 
shock was noted and the impression was partial amputation, 
proximal right arm, secondary to deep knife cut.  He was 
hospitalized from September 21, 1974, to October 3, 1974, and 
underwent debridment and suture.  Follow-up treatment 
reflects that, on October 7, 1974, the veteran was slowly 
recovering strength of the right deltoid secondary to deep 
lacerations of the right shoulder from razor.  On October 8, 
1974, the veteran complained that his right shoulder was 
bothering him and he still experienced pain with lifting.  
Examination revealed good strength, muscle mass was 2 inches 
less on the right as compared to the left, and there was 
minimal tenderness.  The assessment was laceration, right 
deltoid, healing well.  A November 1975 report of medical 
examination for separation notes a 4 inch scar on the 
posterior right upper arm, and two 6 inch by one inch scars 
on the right shoulder in the area of the upper arm.

An August 1977 report of VA examination notes the presence of 
four scars on the right arm and upper back.  The uppermost 
scar extended laterally around the deltoid from a point just 
above the axilla anteriorly and measured 22 centimeters in 
length and 1.5 centimeters in width.  This scar was described 
as nontender, depressed, and fixed to the underlying deltoid 
muscle.  A flat well-healed scar was noted over the triceps 
located midpoint between the elbow and shoulder of the right 
arm.  This scar measured 10 centimeters in length and was not 
fixed to the underlying tissue.  A third scar was noted 
immediately below the medial point of the deltoid scar along 
the border of the latissimus muscle.  This scar was not 
depressed, did not appear to be adherent, and measured 13 
centimeters in length.  Below this scar was a fourth scar 
which measured 2 centimeters.  With the exception of forward 
elevation to only 165 degrees, range of motion testing was 
normal.  Moderate loss of strength of the biceps, triceps, 
and deltoid muscles of the right arm as compared to the left 
arm was also noted.  The diagnoses include residuals, knife 
wound at arm, shoulder, and back.

VA treatment records, dated from October 1978 to December 
2001, include December 1996 outpatient treatment report which 
includes the veteran's complaints of right hand weakness, 
numbness, and tingling.  The examiner noted that there were 
no definite reflex or strength changes.  X-ray examination of 
the right shoulder was normal.  In July 1997, the veteran 
complained of loss of strength in his right hand.  Extremity 
examination revealed an old surgical scar with some loss of 
muscle at the proximal right arm, right shoulder range of 
motion about normal, decreased strength of right hand grip, 
and no active lesions upon examination of the skin.  An 
August 1997 report of hospitalization in connection with 
treatment unrelated to his service connected right upper 
extremity notes that the veteran reported developing 
intermittent unpredictable hand and finger cramping with 
intermittent loss of sensation and odd sensations since the 
his inservice right upper extremity injury.  The examiner 
noted right upper arm and right upper back scars.  It is also 
noted that grip strength was equal and there was no evidence 
of active spasm of the right hand or fingers.  The diagnoses 
included old stab wound to upper back and upper arm with 
apparent subsequent neurological sequelae.  

A May 1981 report of VA examination notes three large broad 
scars on the right shoulder girdle.  No keloid formation.  
The largest scar measured 9 inches long and 3/4 of an inch wide 
from the anterior axillary fold to the posterior axillary 
fold.  A second 4 inch scar was noted on the right triceps 
diagonally.  The third scar was at the lateral edge of the 
right trapezius and measured 5 1/2 inches.  Range of motion 
testing of the right arm revealed 170 degrees of abduction.  
All other movements were normal.  Sensation of the right 
shoulder, chest, and back was normal except within the scars, 
where the veteran could not tell sharp from dull.  The 
diagnosis was well-healed laceration scars, right pectoral 
girdle.  This examination report includes photographic images 
of the veteran's right upper extremity scars.

A December 1996 report of VA joints examination reflects that 
there was no decrease of strength in the shoulders or upper 
arms, compared to one another.  Range of motion testing of 
the shoulder demonstrated 180 degrees of flexion and 
abduction and 90 degrees of internal and external rotation.  
The diagnoses included residuals of deep lacerations, right 
upper extremity.  

A December 1996 report of VA muscles examination notes three 
scars; an 83/4 inch scar that circumscribes the right upper arm 
at about the shoulder insertion area, a 5-inch scar at the 
upper right back, and a 4 inch scar below the circumscribed 
scar on the upper arm.  It is also noted that these scars are 
well healed, nontender, and there is no muscle penetration or 
adhesion.  Examination also revealed no tendon damage, no 
pain on palpation, no noticeable difference as to joint 
strength, and full range of bilateral motion.  The diagnosis 
was residuals of deep lacerations, right upper extremity.

A December 2001 report of VA joints examination includes the 
veteran's complaints of difficulty lifting with the right 
upper extremity and decreased grip strength, numbness, and 
tingling of the right hand and fingers.  Clinical examination 
reflects that the right biceps is 3/4 inches smaller than the 
left and there is a 151/2 inch scar on the right upper arm and 
shoulder and a shorter scar on the triceps.  Range of motion 
testing revealed 150 degrees of forward flexion, 135 degrees 
of abduction, 80 degrees of external rotation, and 85 degrees 
of internal rotation.  Grip was equal in both hands.  The 
diagnoses include healed surgical scars, right shoulder.

A December 2001 report of VA neurologic examination reflects 
that the veteran complained of weakness in the right arm, 
pain in the right shoulder region, and numbness over the back 
of the right hand.  He denied any pain or sensory symptoms in 
a radicular distribution.  The examiner noted minimal 
weakness in abduction, flexion, and extension of the right 
upper extremity.  There was no weakness of the shoulder on 
shrugging or weakness of the scapular muscles.  There was no 
scapular winging and triceps and biceps were normal.  There 
was minimal give-way weakness on hand grip examination; 
however, individual strength of the muscles did not show 
weakness.  There was subjective decrease to different 
sensation over the dorsal aspect of the right hand; however, 
there were no deficits to touch, pinprick, or vibration sense 
diffusely in the right arm.  Upper extremity reflexes were 
symmetrical and peripheral pulses were good in both arms.  
There was no swelling, discoloration, or abnormality in the 
right arm.  Diagnosis was status-post right shoulder muscle 
injury with residual slight weakness of the shoulder girdle 
muscles.  The examiner commented that there was no evidence 
of any peripheral nerve damage and weakness could probably be 
explained on the basis of the muscle injury itself.  The 
examiner also stated that the muscle injury can periodically 
contribute to pain in the right shoulder area with use and 
possible with rest.

A January 2004 report of VA examination reflects that the 
veteran complained of right upper extremity cramping and pain 
which progresses to a dead feeling in his arm and hand to the 
extent that he cannot move them.  He also complained of 
decreased right hand grip strength, loss of shoulder motion 
during cold weather, tingling in the palm of his hand, as 
well as locking and numbness of the fingers which came and 
went primarily when sleeping on the right shoulder.  

Examination of the right upper extremity revealed three well-
healed scars which were superficial, stable, smooth, and flat 
with no adherence, sensitivity, or tenderness.  The examiner 
noted the scars do not restrict motion or function.  Shoulder 
strength on forward flexion and abduction was 5/5, 
bilaterally; however, muscle strength of the right triceps 
and forearm appeared to be moderately reduced as compared to 
the left upper extremity.  Range of motion testing revealed 
full range of motion, with complaints of a tight sensation 
from 90 to 180 degrees of abduction and complaints of 
discomfort from 125 to 180 degrees of forward flexion.  X-ray 
testing revealed no bone or joint involvement and there was 
no evidence of atrophy of the biceps, triceps, forearm 
muscles, or hand or finger muscles.  The examiner noted that 
the right shoulder appeared to have sufficient motion, 
endurance, and strength to accomplish activities of daily 
living.  Neurologic examination revealed no impairment of 
coordination and the deep tendon reflexes were intact and 
symmetrical as compared to the left side.  The veteran had 
subjective dermatomal sensation loss in various aspects of 
the hand.  This was determined to be inconsistent as the 
veteran had sensation in some areas of the nerve roots and no 
sensation in other areas of the same nerve roots.  The 
diagnosis was muscle injury, group 3, right shoulder.

In addition, the examiner commented that evidence of cramping 
was not found and there was no evidence of paralysis related 
to his claim of progression to dead feeling in the right arm 
and hand and not being able to move them.  The examiner 
continued that the veteran had full range of shoulder motion, 
full use and movement with mild muscle atrophy, and no 
specific nerve root damage.  His shoulder strength appeared 
minimally affected and was almost equal to the left shoulder.  
His threshold for fatigue on repetitive use was moderately 
affected and there was no impairment of coordination.  The 
examiner characterized the veteran's right shoulder muscle 
disability as moderate.

Upon consideration of the foregoing, the Board finds that the 
evidence fails to provide a basis for an evaluation greater 
than the 20 percent currently in effect.  Specifically, the 
residuals of laceration of the right deltoid, muscle group 
III (major), have been manifested primarily by complaints of 
pain, weakness, tingling, and loss of sensation.  He has, 
however, demonstrated a full range of motion in the upper 
right extremity generally and there is full use and movement 
with mild muscle atrophy and no specific nerve root damage.  
Indeed, there is no consistent record of complaint of the 
cardinal signs or symptoms of muscle disability in the right 
upper extremity and no such signs or symptoms have been shown 
on examination, i.e., loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and/or uncertainty of movement.  Moreover, 
there is no evidence of any associated neurologic deficits, 
adhesions or damage of the tendons or bones or joints.  
Finally, there is no evidence that the area of the right 
shoulder is productive of any more than moderate impairment.  
Accordingly, a schedular rating in excess of 20 percent for 
residuals of laceration of the right deltoid, muscle group 
III (major), is not warranted at this time.  

With respect to the presence of scars on the veteran's right 
upper extremity, in view of the lack of any specific 
pertinent manifestations regarding the scar, a separate 
compensable rating for right upper extremity scarring is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2003) (effective August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002) 
(effective prior to August 30, 2002).

Additionally, this case does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321(b).  The Board finds that 
the veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent for 
residuals of laceration of the right deltoid, muscle group 
III (major).

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	
_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



